Citation Nr: 1634960	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  14-20 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder, to include degenerative disc disease with radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The RO in Montgomery, Alabama currently has jurisdiction over the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2015, the Veteran submitted a request to have a hearing before the Board in Washington, D.C.  The Veteran was notified of the date and time of his hearing before the Board by way of notification letter dated May 2016.  On June 14, 2016, one day prior to his scheduled hearing, VA received the Veteran's request to reschedule the hearing and move the location to the RO closest to Birmingham, Alabama.  He explained that because he had recently relocated to Alabama, he experienced a delay in receiving his mail.  He stated that this delay prevented him from requesting a change at least two weeks before the hearing.  He asks that this matter be remanded and scheduled for a hearing at his local RO.  See June 2016 Correspondence; see also August 2016 Motion to Remand.

The Veteran or his representative may request a change in the hearing date in writing within 60 days of the date of the notification letter or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  38 C.F.R. 
§ 20.702(c)(1).  After the timeframe described, the hearing date becomes fixed and an extension of time for appearance at a hearing will only be granted for good cause.  38 C.F.R. §§ 20.702 (c)(2).  Here, the Board finds that good cause exists to grant the Veteran's request to change the date and location of his hearing because he did not receive the hearing notice in time to submit his request at least two weeks before the scheduled hearing.  

Because Travel Board hearings are scheduled by the RO, remand is necessary so that the Veteran's hearing can be rescheduled.  See 38 C.F.R. §§ 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

Consistent with the appropriate procedures, schedule the Veteran for hearing at the RO in Montgomery, Alabama.  See June 14, 2016 Correspondence.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


